Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  The lined through documents were not provided.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application 16/524,869 (now U.S. Patent No. 11,059,718) filed 29 July 2019, which is a continuation of Application 12/821050 (now U.S. Patent No. 10,370,245) filed 22 June 2010.  Claims 3-4, 7, 9-12, 14-20, 22-27, 30-34, 36-97, 101-104, 106-112, 114-116, 119-120, 122-124, 126-137, and 139-183 are cancelled.  Claims 1-2, 5-6, 8, 13, 21, 28-29, 35, 98-100, 105,113, 117-118, 121, 125, and 138 are currently pending and examined on the merits within. 

Claim Objections
3.	Claims 13 and 105 are objected to because of the following informalities: “or a combination” should instead recite “or a combination thereof” to clarify that the combination refers to the previously recited accessory molecules.  Appropriate correction is required. 


Claim Rejections – 35 U.S.C. 112, 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 5-6, 8, 13, 21, 28-29, 35, 98, 100, 105,113, 117-118, 121, 125, and 138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 98 recites “wherein the CendR element and the co-composition are not covalently coupled or directly non-covalently associated with each other…” It is unclear if this intends to mean that the CendR element and the co-composition are not directly non-covalently associated or if the CendR element and the co-composition are directly non-covalently associated.  Clarification is requested. 

7.	Claim 35 recites the limitation "the co-composition or cargo composition" in line 2.  There is insufficient antecedent basis for cargo composition in the claim.

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9. 	Claims 1-2, 5-6, 8, 13, 21, 28-29, 35, 98-100, 105,113, 117-118, 121, 125, and 138 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallbrink et al. (WO 2003/106491) in view of Ruoslahti et al. (Current Pharmaceutical Design, 2005) and Kamei et al. (J. Controlled Release, 2008), hereinafter Kamei (2008).
	Hallbrink et al. teach a cell-selective delivery system for a cytostatic and/or cytotoxic agent, comprising a cell-penetrating peptide (CPP) comprising a protease consensus site for a protease specifically overexpressed in and/or secreted by a target cell and a cytostatic and/or cytotoxic agent wherein said cell-selective delivery system additionally comprises an inactivation sequence repressing the activity of said cell-penetrating peptide, and which is cleaved by said protease upon introducing said cell-selective delivery system in the near vicinity of the target cell. See claim 54. A CPP can be coupled to a cargo to function as a carrier of said cargo into cells, cellular compartments, tissue or organs. The cargo may be selected from the group consisting of any pharmacologically interesting substances, such as peptidases, polypeptides, proteins, small molecular substances, drugs, etc. See page 35, lines 5-14. The cargo is coupled to the CPP through covalent and non-covalent binding, biotin-avidin binding, ester linkage, amide bond, antibody bindings etc. See page 35, lines 26-31. Page 31 of the instant specification states that CendR elements can describe either a C-terminal arginine, lysine or lysine-glycine pair, as well as a C-terminal X1X2X3X4 wherein Xi is R, K, or H, X4 is R, K, H, or KG, and X2 and X3 can be any amino acid. Table 12 comprises CPP training sets including RRRR, RWRR, KKKH and KDKK.  The CPP can be coupled to methotrexate, a cytotoxic drug. See Example 14. The cargo can be useful as a research tool for delivering tags and markers. See page 35, lines 5-14.  The peptides may be mixed with carriers or diluents. See page 22, lines 27-29.  Hallbrink et al. disclose Lyp-1 CPP. See Table 13. The instant specification specifically states that LyP-1 contains both an accessory sequence and CendR sequence overlapping with one another in the peptide. See paragraph [0030].  The protein or peptide is circular. See Table 13.
The cargo is associated to the CPP N-terminal to the CendR element while the protease cleavage site and inactivation sequence may be C-terminal to the CendR element (Figure 25) or to an amino acid of the peptide other than the C-terminal amino acid of the CendR element (Table 5).
Ruoslahti et al. teach homing peptide-directed drug delivery which can concentrate a payload, such as a drug, at a targeted site. This can be expected to increase efficacy while decreasing side effects. For example doxorubicin is coupled to an RGD peptide. See page 3657. Ruoslahti et al. teach cell-penetrating homing peptides such as RGD, NGR motif peptides, Lyp-1, and RGR. See Table 1 and page 3657. The instant specification specifically states that LyP-1, NGR, RGR, and iRGD contain both an accessory sequence and CendR sequence overlapping with one another in the peptide. See paragraph [0030]. Ruoslahti et al. also discuss linkers, thus the accessory molecules do not necessarily overlap. See page 3657. These CendR elements selectively home to tumor vasculature. See abstract. The peptide can deliver a drug like payload such as fluorescein, rhodamine or biotin, into the cell nucleus of tumor endothelial cells and tumor cells. See page 3658. The cell penetrating peptides are transported into the nucleus after internalization. See page 3657.
Neither Hallbrink or Ruoslahti teach co-administration with a composition that is not directly or indirectly covalently coupled to each other.
Kamei (2008) discloses the co-administration of R8 or RRL with insulin which increased the absorption of the insulin compared to insulin administration alone. See abstract. The RRL helix represents CendR peptides. See table 1. The composition was formed in a solution. See page 22. The RRL helix and insulin were in a physical mixture. See abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one CendR element for another to provide a co-composition with additional therapeutic benefit. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to co-administer the components of Hallbrink and Ruoslahti as opposed to covalent conjugation because Kamei (2008) specifically teaches that increased absorption occurs by more convenient method of physically mixing versus the conventional approaches of conjugation. Therefore, one would have been motivated, with a reasonable expectation of success, to mix the CPP and drug made obvious by Hallbrink and Ruoslahti instead of conjugating the components, to result in a more effective composition formed from a more convenient method.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-2, 5-6, 8, 13, 21, 28-29, 35, 98-100, 105,113, 117-118, 121, 125, and 138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-198 of U.S. Patent No. 10,370,245. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,370,245 are directed to a composition comprising a CendR element and a co-composition.  The only difference lies in the fact that U.S. Patent No. 10,370,245 differentiates that the CendR element binds to neuropilin-1.  Although this component is not instantly claimed, the instant specification shows that the CendR element mediates binding to neuropilin-1.  Thus the two are not patentably distinct.
 
12.	Claims 1-2, 5-6, 8, 13, 21, 28-29, 35, 98-100, 105,113, 117-118, 121, 125, and 138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 11,059,718. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 11,059,718 are directed to a composition comprising a CendR element and a co-composition.  The only difference lies in the fact that U.S. Patent No. 11,059,718 differentiates that the composition does not comprise VEGF.  Thus the claims of U.S. Patent No. 11,059,718 are much more specific.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.

13.	 Claims 1-2, 5-6, 8, 13, 21, 28-29, 35, 98-100, 105,113, 117-118, 121, 125, and 138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,260,133.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 11,260,133 are directed to CendR elements. The claims of U.S. Patent No. 11,260,133 are directed to a CendR conjugate formed by coupling a CendR element with a cargo composition. The specification does not specifically differentiate a cargo composition versus a co-composition. Thus the two are not patentably distinct. 

14.	Claims 1-2, 5-6, 8, 13, 21, 28-29, 35, 98-100, 105,113, 117-118, 121, 125, and 138 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of copending Application No. 17/681380 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to CendR elements. The claims of Application No. 17/681380 are directed to CendR conjugate formed by coupling a CendR element with a cargo composition.  The specification does not specifically differentiate a cargo composition versus a co-composition.  Thus the two are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
15.	No claims are allowed at this time.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615